PER CURIAM
This case is procedurally and substantively identical in all material respects to Mid-Century Ins. Co. v. Turner, 219 Or App 44,182 P3d 855 (2008). That is, after its insured settled with the tortfeasor’s insurance carrier for the limits of the tortfeasor’s policy, plaintiff Farmers Insurance Company initiated an action against its insured to recover personal injury protection (PIP) benefits that it had paid out pursuant to its insured’s policy. In that action, plaintiff did not invoke any of the statutory methods prescribed for recovery of PIP payments but, instead, alleged claims for breach of contract, money had and received, breach of settlement agreement, and breach of fiduciary duty. Because the pleadings and legal theories are the same in both cases, we reject plaintiffs arguments on appeal in the present case for the reasons explained jn. Mid-Century Ins. Co.
Affirmed.